June 25, 2013 - Revenue Recognition Comparison Royale Energy, Inc. At December 31, 2012 Percentage-of-Completion & Completed-Contract Method vs SEC ASB No. 104 Period Well Date Drilled Gross Lease & Land Gross Drilling & Completion Total Gross Annual Cost Total Gross Project Cost Percent of Costs Incurred Total Project Proceeds Project Proceeds to be Recognized 2010B - Well #2 1/29/2011 $0 100% 2009B - Well #3 3/4/2011 100% 2009B - Well #4 6/19/2011 100% 2009A - Well #3 9/4/2011 100% 2010A - Well #3 9/27/2011 100% 2010C - Well #1 10/31/2011 100% 2010A - Well #1 11/20/2011 100% Turnkey Revenue as Recorded on 10K Difference $2 2010A - Well #4 12/2/2012 100% 2010C - Well #2 12/31/2012 100% Turnkey Revenue as Recorded on 10K Difference $1
